DETAILED ACTION
Claims 1-12 are allowed. Independent claims 1, 5, and 9 are amended.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-4 are directed towards a method and have been reviewed. Claims 1-4 appear to remain statutory as the method is directed to obtaining information pointed to by a pair of addresses, storing the result of a comparison of the information, and using this to facilitate web-based query responses, which appears to be significantly more than an abstract idea based on currently known judicial exceptions.
Claims 5-8 are directed toward a computer readable storage medium and have been reviewed. Claims 5-8 appear to remain statutory as they excludes signals (claim says non-transitory). Further, they perform the methods of claims 1-4 as drawn to significantly more than a judicial exception.
Claims 9-12 are directed toward a system and have been reviewed. Claims 9-12 appear to remain statutory, as the system contains a data processing apparatus as possibly implemented in hardware as seen in ¶ 0071 of the instant specification. Further, they perform the methods of claims 1-4 as drawn to significantly more than a judicial exception.


Response to Amendments - 35 USC § 112
Claims 1-12 were rejected under 35 U.S.C. 112(b) as being indefinite but have been amended to ensure that the use of the term “consistent” did not render the claim indefinite. The rejection are hereby withdrawn.

Allowable Subject Matter
Claims 1-12 are allowable over the prior art.

Regarding independent claims 1, 5, and 9, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. Dependent claims 2-4, 6-8, and 10-12 are allowed at least by virtue of their dependency on allowed base claims.

The cited references include Peh1, Macbeth2, Jiang3, and newly cited reference Yiu4.

Peh teaches (¶ 0019-0022) distributing data across multiple sites, using local IDs to refer to values at respective locations but using global-level IDs to integrate usage of otherwise disparate local IDs.

Macbeth teaches (FIGs. 4, 7, ¶ 0019) a protocol that can be used (¶ 0054-0055) as a string/address to bring a user directly to a desired point of an application in response to a selection of a search result on a search result page.

Jiang teaches (ABST) identifying characteristics of search results and identifying applications relevant to these characteristics (this latter identification is performed by accessing a mapping and comparing the characteristics of the search results against the characteristics within the mapping). Of particular importance is Jiang FIGs. 4 and 9, which show generating search results and also presenting applications alongside [that would be considered consistent with] the search results.

Yiu FIG. 1, col. 6, lines 32-50 describes a comparison component that compares a current version of a web page from an originating web server to a current version of a stored web page and determines identicality.

The resulting claim limitations appear to be directed to validating address pairs based on a consistency, between the content retrieved (via one of the addresses) for display in a native application and the content retrieved (via the other address) for display in a web browser application, meeting a similarity threshold. Subsequently, a search request is received, and the validated address pairs are used to provide native application content similar enough to retrieved web resources in response to the search request.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection (such as Macbeth and Jiang) cannot be reasonably combined with other references in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements; Macbeth and Jiang both teach navigating to app content, Jiang especially doing so through a universal resource identifier that emulates a webpage or file system hierarchy. Jiang also teaches a bidirectional mapping associated with its addresses and expiration periods for the entries within its web/app mapping database.
The prior art does not appear to fully address displaying web-based multimedia content at a native application and displaying web-based multimedia content at a browser application, storing validation data based on perceived similarities of content matching respective thresholds, and applying this to query execution and result retrieval as in the instant claims.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        May 4, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Peh et al., U.S. Patent Application Publication No. 2012/0303677
        2 Macbeth et al., U.S. Patent Application Publication No. 2012/0124061
        3 Jiang et al., U.S. Patent Application Publication No. 2012/0284247
        4 Yiu et al., U.S. Patent No. 8,543,675